Title: To Thomas Jefferson from John Vaughan, 2 September 1823
From: Vaughan, John
To: Jefferson, Thomas


D sir
Philad.
2 Sep 1823
Upon recept of your esteemed favor of 27 Augt I waited upon M Gerard & find that it was charged to him in Paris by his Banker James Lafitte & Co 530£ to Mess Debures on 21 Sep. 1821—a/c dated 31 Dec. 1821No opportunity offered for France until 2 July 1821 when the letters for Debures & Dodge went by the Same opportunity—I observe with pleasure that your hand writing is as usual, & of Course that your hand is well I remain with great respect D sirYour friend & servJn Vaughan